Order, Supreme Court, New York County (Michael D. Stallman, J.), entered December 8, 2005, which denied plaintiffs’ motion for partial summary judgment on the issue of defendants’ liability under Labor Law § 240 (1), unanimously affirmed, without costs.
The motion was made before any disclosure had been conducted and was properly denied in the circumstances presented (see CPLR 3212 [f]; McGlynn v Palace Co., 262 AD2d 116 [1999]). Our affirmance is without prejudice to plaintiffs’ renewal of the motion after completion of disclosure (see id.). Concur—Friedman, J.P., Sullivan, Williams, Sweeny and McGuire, JJ.